per curiam:
El 4 de septiembre de 1992 suspendimos temporalmente del ejercicio de la abogacía a la Leda. Clara Robles Calderón por haber desatendido nuestra orden de comparecer a la Oficina del Procurador General con rela-ción a una investigación disciplinaria de una queja presen-tada en su contra por el Sr. Raúl Rodríguez Albino.
El 28 de diciembre de 1995 la reinstalamos provisional-mente y condicionada al resultado de la investigación de la queja Núm. AB-93-19, que se encontraba pendiente en esos momentos. Esta queja fue archivada el 15 de noviembre de 1996.
El 18 de marzo de 1998 el Procurador General presentó una moción en la que solicitó la reapertura de la queja presentada por el señor Rodríguez Albino contra la licen-ciada Robles Calderón. Nos indicó que el caso había sido archivado luego de que la querellada resarciera los daños que pudo haber causado por su negligencia con relación a una reclamación civil incoada a nombre de los hijos meno-res del querellante. Como parte de los acuerdos a que lle-garon la licenciada Robles Calderón y el señor Rodríguez Albino, se otorgaron dos (2) pagarés a nombre del quere-llante por la cantidad de cinco mil dólares ($5,000) cada uno, vencederos al año de haber sido reinstalada la licen-ciada Robles Calderón a la profesión de abogado.
El 4 de febrero de 1998 el Procurador General le escribió *610a la licenciada Robles Calderón para que le ofreciera su posición sobre un alegado incumplimiento de su parte con los acuerdos hechos con el querellante Rodríguez Albino. Así las cosas, el 18 de marzo el Procurador General pre-sentó una moción para solicitar la reapertura de la queja e indicarnos que la licenciada Robles Calderón aún no había respondido su solicitud y que, por lo tanto, no podía con-cluir su investigación sobre el alegado incumplimiento.
El 17 de abril le concedimos a la licenciada Robles Cal-derón un término de veinte (20) días para que respondiera a los requerimientos del Procurador General. Le apercibi-mos, además, dé que su incumplimiento con esta resolu-ción conllevaría su suspensión inmediata de la profesión de abogado. Esta resolución fue notificada personalmente. El 24 de junio el Procurador compareció y nos informó que, a pesar del tiempo transcurrido, la licenciada Robles Calde-rón aún no había dado cumplimiento a nuestra Resolución de 17 de abril del año en curso.
Por todo lo antes expuesto, se suspende provisional-mente a la Leda. Clara Robles Calderón del ejercicio de la profesión de abogado hasta que cumpla con nuestra Reso-lución de 17 de abril de 1998 y otra cosa disponga este Tribunal. Se ordena al Alguacil General de este Tribunal que proceda a incautar la obra notarial de la licenciada Robles Calderón. Esta opinión per curiam y sentencia de-berá ser notificada personalmente a la Leda. Clara Robles Calderón por la Oficina del Alguacil del Tribunal Supremo.
El Juez Asociado Señor Negrón García no intervino.